133 So.2d 713 (1961)
REYNOLDS METALS CO.
v.
Mable S. THORNE, Adm'x.
8 Div. 78.
Supreme Court of Alabama.
September 14, 1961.
Rehearing Denied November 2, 1961.
Clopper Almon and Vincent McAlister, Sheffield, for petitioner.
Cooper, Mitch, Black & Crawford, Birmingham, opposed.
SIMPSON, Justice.
Petition of Reynolds Metals Company for certiorari to the Court of Appeals to review and revise the judgment and decision in Reynolds Metals Co. v. Thorne, 133 So.2d 709.
Writ denied.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.